DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 6/2/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1, 5-11 and 15-16 are pending.

Priority
	Applicant has submitted a certified copy of the US foreign priority document.  The claims have a priority date of 3/11/2016.


Information Disclosure Statement
	The IDSs filed 3/18/21 and 6/2/21 have been considered and initialed copies of the PTO-1449s are enclosed.
Withdrawal of Rejections/Objections

The rejection of claims 1, 5-11 and 15-16 under 35 U.S.C. 103 as being unpatentable over Brown et al WO 2012/049277 in view of Chatterjee et al Advances in Cancer Research vol. 128, (2014) (cited on IDS), Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014) is withdrawn in 
The rejection of claims 1, 5-11 and 15-16 under 35 U.S.C. 103 as being unpatentable over Richardson et al WO 2016/157149 in view of Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014) is withdrawn because Richardson et al is no longer prior art under 35 USC 102a1 in view of the newly afforded priority date. As stated in the non-final action mailed 3/4/21, the Richardson et al reference does not qualify as art under 102a2 because of the statement of common ownership under 102(b)(2)(C). 
The rejection of claims 1, 5-11 and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9353086 in view of Chatterjee et al Advances in Cancer Research vol. 128, (2014) (cited on IDS), Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014) is withdrawn in view of the narrowing of the claims to be commensurate in scope with the unexpected results.  The issue of common ownership is also withdrawn. 

Response to Arguments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional Nonstatutory double patenting over 16/492305
Claims 1, 5-11 and 15-16 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-29 of Application 16492305 in view of Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014).  
Response to Arguments
Applicant indicates that they will address this rejection when allowable subject matter is found.



Provisional Nonstatutory double patenting over 15/562741
Claims 1 and 5-11 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 27-28 and 50 of Application 15562741 in view of Bosch et al US 2015/0202291 (priority to 11/5/2013) and Kutok et al US 2015/0290207 (priority to 3/19/2014).  
Response to Arguments
Applicant indicates that they will address this rejection when allowable subject matter is found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Sheela J. Huff/Primary Examiner, Art Unit 1643